Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Of Claims
This action is in reply to the application filed on 01/06/2021.  
In a preliminary amendment, claims 1-20 were cancelled.  
Claims 21-40 are currently pending and has been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
		A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
		Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,916,349.
		Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21-40 of the instant pending application omits certain steps of claims 1-20 in the 10,916,349 patent.  Therefore, claims 21-40 are prima facie obvious of claims 1-20 because it would have been obvious to omit certain steps with the motivation of providing methods and systems for evaluating vascular access risk.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 21 recites receiving hemodialysis treatment data associated with the vascular access from a plurality of hemodialysis treatment sessions over a time period, analyzing the hemodialysis treatment data over the time period to calculate values of a plurality of risk factors for the vascular access, and, determining raw scores for each risk factor based on its values over the time period, summing the raw scores for the plurality of risk factors to determine a final risk score, and determining if the final risk score surpasses a threshold beyond which intervention for a vascular access is indicated.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people including teaching and following rules or instructions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Behavior” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 30 and 37 recite similar limitations.  
Dependent claims 22-29, 31-36 and 38-40 include additional limitations.  Claims 22 and 38 further define a higher final risk score is associated with a higher probability of intervention.  Claims 23 and 31 further define hemodialysis treatment data includes VAP, AAP, MAP and repeatedly calculating VAPR over the time period and AAPR..  Claim 24 and 32 further define the plurality of risk factors includes at least one of a number of VAPR or AAPR alerts.  Claims 25 and 33 further define the plurality of risk factors includes at least one of an average VAPR or an average AAPR over the time period.  Claim 26 further defines the plurality of risk factors includes a slope of VAPR over the time period.  Claims 27 and 34 further define the plurality of risk factors includes a number of hemodialysis treatment sessions that do not achieve a selected percentage of a prescribed blood flow rate.  Claims 28 and 35 further define the plurality of risk factors includes a history of interventions performed on the vascular access.  Claims 29 and 36 further define the final risk score is categorized based on a type and location of the vascular access.  Claim 39 further defines the final risk score is used to prioritize the vascular access for risk of an adverse event.  Claim 40 further defines the adverse event includes at least one of thrombosis or intervention required for the vascular access, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 21, 30 and 37.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. The microprocessor, database, acquiring/receiving/retrieving data, accessing/storing data, analyzing/determining/comparing data, processing/calculating/summing data, and sending/communicating/transmitting data merely uses a computer as a tool to perform the abstract idea, such as to gather the data, compare data and present data 2106.05(f).  As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 "merely include[ing] instructions to implement an abstract idea on a computer" is an example of when an abstract idea has not been integrated into a practical application.
The claim(s) and the dependent claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components. Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 ("mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention."). Additionally, storing and retrieving data from memory is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is receiving data over a network {buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093,1096 (Fed. Cir. 2014)) and displaying results of a rudimentary analysis (TU Communications, 823 F.3d at 612-13,118 USPQ2d at 1747-48). Therefore, the high-level recitation of an output of results also fails to include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus these elements taken individually or together do not amount to significantly more than the abstract ideas themselves.

The most remarkable prior art is as follows:
Grady et al.:  WIPO Publication WO 2016/164809 A1
Lenehan et al.:  U.S. Patent Application Publication U.S. 2016/0029972 A1
Munger et al.: U.S. Patent Application Publication U.S. 2009/0303462 A1
Staton:  U.S. Patent Application Publication U.S. 2006/0020490 A1
Syed et al.:  U.S. Patent Application Publication U.S. 2012/0059779 A1
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOY CHNG/
Primary Examiner, Art Unit 3686